Citation Nr: 0841782	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  03-28 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for alcohol abuse and 
substance abuse as due to service connected schizophrenia and 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left shoulder disorder.

3.  Entitlement to an effective date prior to June 5, 2001 
for the grant of service connection for schizophrenia and 
PTSD.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and July 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

In June 2004, the Board remanded the claim to the RO for 
further development.  In February 2006, the Board found that 
new and material evidence had not been submitted to reopen 
the claim of entitlement to service connection for a left 
shoulder disorder.  The Board reopened the claim for service 
connection for PTSD and remanded the claim along with the 
claims for entitlement to service connection for alcohol 
abuse and substance abuse secondary to a service connected 
condition.

The veteran filed an appeal of the February 2006 decision 
with the United States Court of Appeals of Veterans Claims 
(Court).  In an October 2007 memorandum decision, the Court 
vacated the Board's decision that denied reopening the 
veteran's claim for service connection for a left shoulder 
disorder.  In an April 2008 decision, the Board remanded the 
issue of whether new and material evidence had been submitted 
to reopen the claim for service connection for a left 
shoulder disorder.  


FINDINGS OF FACT

1.  It is not shown that the veteran has a current alcohol or 
substance abuse disability.

2.  In February 1993, the Board denied entitlement to service 
connection for a left shoulder disorder.

3.  The evidence associated with the claims file subsequent 
to the February 1993 Board decision does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a left shoulder 
disorder.


4.  The veteran filed a claim of entitlement to service 
connection for a mental disability in April 1984.

5.  A December 1984 rating decision denied entitlement to 
service connection for a mental disability.  The veteran did 
not appeal.

6.  The veteran filed to reopen his claim in June 1986.

7.  A January 1987 rating decision denied entitlement to 
service connection for a mental disability.  Prior to the 
decision becoming final, the veteran reopened the claim again 
in November 1987; a rating decision dated in May 1988 denied 
entitlement to service connection for a mental disability.

8.  The veteran filed a notice of disagreement with the May 
1988 denial; the Board upheld this denial in a February 1998 
decision.  The veteran did not file an appeal with the Court 
of Veterans Appeals.

9.  The veteran filed to reopen his claim for a mental 
disability in October 1997; the veteran failed to submit any 
new and material evidence to support his claim and the claim 
was denied administratively in May 1998.  The veteran did not 
file an appeal.

10.  The claim was reopened in June 2001.  By a rating 
decision dated in July 2007, the veteran was granted service 
connection for schizophrenia, paranoid type and PTSD and made 
effective June 5, 2001, the date of the reopened claim.

11.  The veteran did not raise the claim of entitlement to 
service connection for schizophrenia, paranoid type or PTSD 
at any time earlier than June 5, 2001.


CONCLUSIONS OF LAW

1.  Service connection for alcohol abuse and substance abuse 
as due to the service connected condition of schizophrenia 
and PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2008).

2.  The Board's February 1993 decision, denying entitlement 
to service connection for a left shoulder disorder is final.  
38 U.S.C.A. § 7104 (West 2002 & Supp. 2008); 38 C.F.R. § 
20.1100 (2008).

3.  The evidence submitted since the February 1993 Board 
decision denying entitlement to service connection for a left 
shoulder disorder is not new and material.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

4.  An effective date earlier than June 5, 2001, for the 
grant of service connection for schizophrenia, paranoid type 
and PTSD is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.151, 3.155, 
3.157, 3.159(c) (prior to October 2006), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Secondary service connection is warranted where a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the 
threshold legal requirements for a successful secondary 
service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two.

38 U.S.C.A. §§ 105(a), 1110 preclude compensation where the 
"disability is a result of the veteran's own willful 
misconduct or abuse of alcohol or drugs."  The Federal 
Circuit has held that these sections preclude compensation 
for 1) a primary alcohol abuse disability incurred during 
service, and 2) any secondary disability (such as cirrhosis 
of the liver) resulting from primary alcohol abuse during 
service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 
2001).

However, disability compensation may be paid for an alcohol 
abuse disability that is due to a service-connected 
disability.  Allen, 237 F.3d. at 1376.  Such compensation is 
only available where there is clear medical evidence 
establishing that the alcohol or drug abuse disability is 
indeed caused by a veteran's primary service-connected 
disability, and where the alcohol or drug abuse disability is 
not due to willful misconduct.  Id. at 1381.

Private medical records dated in 1986 and 1988 indicate that 
the veteran gave a history of alcohol and substance abuse.  
In an October 1989 hospital discharge summary a seizure 
disorder was noted, secondary to alcohol and drug abuse.

At a February 2001 mental disorder VA examination, the 
veteran reported drinking a couple of beers when neighbors 
across the street come to visit about two times a week and 
smokes a joint with them.  He denied current use of drugs but 
did admit "many years ago, like many veterans from Vietnam, 
I snorted heroin."  He smoked a package of cigarettes a day, 
and admitted to intermittent caffeine use.  There was no 
diagnosis of substance abuse.

At a May 2007 VA examination, the veteran reported no alcohol 
use or substance abuse.  He did indicate he tried heroin one 
time.  The veteran indicated he smoked marijuana to treat his 
seizures.  He admitted to being jailed for an open container 
and DWI once in the 1980s.  The examiner noted that the 
veteran was extremely impaired and with schizophrenia 
struggled with functioning.  He appeared to live in a 
delusional world with no touch to reality.  The veteran's 
world was that of delusions that were difficult to separate 
from the truth.  The examiner noted that although the veteran 
felt competent to manage his finances, he was psychotic and 
might require assistance in managing his money.  The 
diagnoses included schizophrenia and PTSD.

Review of the medical evidence does not show that the veteran 
is currently an alcoholic or that has been treated for 
substance abuse since 1989.  The evidence does not show that 
the veteran had an alcoholism disability or substance abuse 
disability that existed on and/or after the date of his 
claim.

In the absence of proof of a present disability there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A. § 
1131, as well as other relevant statutes, only permitted 
payment for disabilities existing on and after the date of 
application for such disorders.  The Federal Circuit observed 
that the structure of these statutes "provided strong 
evidence of congressional intent to restrict compensation to 
only presently existing conditions," and VA's interpretation 
of the law requiring a present disability for a grant of 
service connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332; see Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent).  Here, the veteran has been sober since 1985, about 
nine years prior to his claim of service connection for 
alcoholism. He does not have an alcoholism disability that 
existed on and/or after the date of his claim.

As the veteran does not have a current disability of 
alcoholism or substance abuse and the initial threshold 
requirement for establishing claims of secondary service 
connection are not met, the preponderance of the evidence is 
against his claim, the benefit of the doubt doctrine does not 
apply, and the claim must be denied.

II.  New and material evidence

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The veteran's claim for service connection for residuals of 
left shoulder injury was denied in a February 1993 Board 
decision.

The veteran attempted to reopen his claim in May 2001.  By a 
rating decision dated March 2003, the RO denied reopening the 
claim because the veteran had not submitted new and material 
evidence.

Evidence at the time of the February 1993 Board decision 
included:

The veteran's service medical records show that he dislocated 
his left shoulder during training in July 1968.  From April 
to September 1969, he was seen for recurrent dislocations due 
to hyperelasticity of both shoulder joints.  Those injuries 
were apparently acute and transitory, as he received no 
further treatment for that disorder.  At the time of 
discharge, his upper extremities were found to be normal.

Since service, the veteran has reported the history of his 
left shoulder injury; however, he had not reported any recent 
treatment.  During a VA examination in April 1988, he 
demonstrated a full range of left shoulder motion with no 
swelling, heat, tenderness, circulatory disturbance, 
ulceration, spasticity, or obvious deformity.  X-rays of the 
left shoulder were negative.  

Evidence received after the February 1993 Board decision 
consists of:

No findings regarding his left shoulder or any opinion that 
he has a current left shoulder disability.

There was no evidence received after the February 1993 Board 
decision concerning the veteran's alleged left shoulder 
disorder.  What was missing at the time of the February 1993 
Board decision and what is missing now, is medical evidence 
that the veteran currently has a left shoulder disorder.

While the veteran's statements expressing his beliefs that 
his claimed disability began during or is due to some 
incident of service are acknowledged, to the extent that he 
is attempting to present argument regarding a current 
diagnosis, etiology, or medical causation of disease or 
illnesses, he is not competent since it has not been shown 
that he has the necessary medical skills and training to 
offer opinions on such medical questions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  The veteran's 
contentions in this regard were previously of record and his 
current contentions, being essentially the same, are not new 
and material to his claim.

III.  Earlier effective date

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of an award of service connection shall be 
the day following the date of discharge or release if 
application is received within one year from such date of 
discharge or release.  Otherwise, the effective date is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Any communication from or action by a veteran indicating 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155.

The veteran filed an initial claim for service connection for 
a mental disability in April 1984.  A rating decision dated 
in December 1984 denied service connection because the 
veteran failed to report for the examination.  He was 
notified of this decision in December 1984 and did not file a 
notice of disagreement.  The Board notes that at the time of 
the decision, the veteran's DD-214 was available and noted 
that the veteran had received the CIB as well as served in 
the Republic of Vietnam.

The veteran reopened his claim for service connection in June 
1986.  A rating decision dated in 1987 denied service 
connection.  He was notified of the decision in February 1987 
and did not file a notice of disagreement.  Prior to the 
decision becoming final, the veteran reopened the claim in 
November 1987.  A rating decision in May 1988 denied service 
connection.  The veteran was notified of this decision in 
September 1988.  The veteran filed a notice of disagreement 
with this decision; however, the Board upheld this denial in 
a February 1993 decision.  The veteran did not file an appeal 
with the Court of Veterans Appeals.

In October 1997, the veteran reopened his claim, but he 
failed to submit any new and material evidence to support his 
claim.  The claim was denied administratively in May 1998.  
The veteran did not appeal this decision timely and it became 
final.

The claim was reopened in June 2001.  By a rating decision 
dated in July 2007, the veteran was granted service 
connection for schizophrenia, paranoid type, and PTSD 
effective June 5, 2001, the date of the reopened claim.  The 
RO noted that the claim was reopened based on evidence from 
the veteran's Social Security Administration records which 
noted he was unemployable due to schizophrenia and PTSD and 
evidence from the May 2007 VA examination in which the 
examiner noted the veteran's stressor was most probably 
related to the stress of combat deployment.  

The veteran, through his attorney, has argued that he is 
entitled to an earlier effective date through operation of 38 
C.F.R. § 3.156(c).  Pursuant to § 3.156(c), a final decision 
will be reconsidered when new and material evidence, in the 
form of service records, results in the reopening of a claim 
and a retroactive evaluation may be assigned.  See Spencer v. 
Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. 
Cir. 1994); see also 38 C.F.R. § 3.400(q)(2) (2008).  The 
contention is that the service records noting the receipt of 
the CIB and confirmation of combat zone participation were 
not received at the time of the initial denial and were the 
basis for the subsequent reopening and grant of service 
connection in 2001.

The Board observes that the provisions of 38 C.F.R. § 
3.156(c) were amended, effective October 6, 2006.  See 71 
Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (codified at 38 
C.F.R. § 3.156(c)).  

Under the prior regulation, where the new and material 
evidence consisted of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction (AOJ).  This 
included official service department records which presumably 
had been misplaced and now been located and forwarded to VA.  
38 C.F.R. § 3.156(c) (2006).  The regulation stated that this 
comprehended official service department records which 
presumably were misplaced and had now been located and 
forwarded to VA.  Corrected department records are not 
involved in this case.

The Board notes that the preamble in the proposed regulation 
contained a full explanation of the bases for the change in 
regulation.  See 70 Fed. Reg. 35,388-35,390 (June 20, 2005).  
The preamble noted that the use of the words "new and 
material evidence" was confusing as it inferred that VA may 
reopen a claim when service department records were received 
that were not available before.  The effective date of such a 
claim would be the date of the reopened claim.  It was noted 
that, in practice, when VA received service department 
records that were previously unavailable at the time of the 
prior decision, VA may reconsider the prior decision. The 
effective date assigned would relate back to the date of the 
original claim, or date entitlement arose, whichever is 
later.  The effective date would not be limited to the date 
of the claim to reopen.

The change was intended to broaden the description of service 
department records to include unit records, such as those 
received from the JSRCC that pertain to military experiences 
claimed by a veteran.  It was noted that such evidence may be 
particularly valuable in connection to claims for benefits 
for PTSD.  See 70 Fed. Reg. 35,388.

The amended regulations provide:

(c) Service department records.  (1) Notwithstanding any 
other section in this part, at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section. Such records 
include, but are not limited to:  (i) Service records that 
are related to a claimed in- service event, injury, or 
disease, regardless of whether such records mention the 
veteran by name, as long as the other requirements of 
paragraph (c) of this section are met;  (ii) Additional 
service records forwarded by the Department of Defense or the 
service department to VA any time after VA's original request 
for service records; and  (iii) Declassified records that 
could not have been obtained because the records were 
classified when VA decided the claim.  (2) Paragraph (c)(1) 
of this section does not apply to records that VA could not 
have obtained when it decided the claim because the records 
did not exist when VA decided the claim, or because the 
claimant failed to provide sufficient information for VA to 
identify and obtain the records from the respective service 
department, the Joint Services Records Research Center, or 
from any other official source.  (3) An award made based all 
or in part on the records identified by paragraph (c)(1) of 
this section is effective on the date entitlement arose or 
the date VA received the previously decided claim, whichever 
is later, or such other date as may be authorized by the 
provisions of this part applicable to the previously decided 
claim.  (4) A retroactive evaluation of disability resulting 
from disease or injury subsequently service connected on the 
basis of the new evidence from the service department must be 
supported adequately by medical evidence.  Where such records 
clearly support the assignment of a specific rating over a 
part or the entire period of time involved, a retroactive 
evaluation will be assigned accordingly, except as it may be 
affected by the filing date of the original claim.

38 C.F.R. § 3.156(c) (2008).

The veterans 201 file noting receipt of the CIB and 
participation in a combat zone was received in May 1988; 
however, this information was noted on the veteran's Form DD-
214 on file at the time of the 1984 rating decision.  

The Board finds that there is no basis for an earlier 
effective date under 38 C.F.R. § 3.156(c).  Although the 
veteran's 201 file was later added to the claims folder in 
May 1988, the fact that the veteran was recipient of the CIB 
and had participated in combat in the Republic of Vietnam was 
available on his DD-214 in 1984.  Therefore, there is no 
basis to establish an effective date earlier than June 5, 
2001, for service connection for schizophrenia, paranoid type 
and PTSD.

IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in December 2002, November 2007, and May 2008 of the 
information and evidence needed to substantiate and complete 
a claim based on service connection, on submission of new and 
material evidence, and an earlier effective date; to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  

The May 2008 letter also provided appropriate information to 
the veteran on the definition of new and material evidence 
and the evidence necessary to support the claim for service 
connection for schizophrenia, paranoid type, and PTSD.  The 
veteran has been adequately informed of the specific 
information required by Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until 2007.  The 
failure to provide the specific notice required by Dingess in 
a timely manner is harmless in this instance because new and 
material evidence has not been submitted to reopen the 
veteran's claim for entitlement to service connection for a 
left shoulder disorder and the claim for service connection 
for alcohol abuse and substance abuse as due to the service 
connected condition of schizophrenia and PTSD has been 
denied.  Any questions as to the disability rating or the 
effective date to be assigned are moot.

As for the veteran's claim of an effective date earlier than 
June 5, 2001 for the grant of service connection for 
schizophrenia, paranoid type and PTSD; in Dingess, the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.   The veteran's service medical 
records, VA treatment records, VA examinations, and private 
medical records have been associated with the claims folder.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for alcohol abuse and 
substance abuse as due to the service connected condition of 
schizophrenia and post-traumatic stress disorder (PTSD) is 
denied.

New and material evidence having not been presented, the 
claim for service connection for a left shoulder disorder is 
not reopened; the appeal is denied.

Entitlement to an effective date prior to June 5, 2001, for 
the grant of service connection for schizophrenia, paranoid 
type and PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


